Title: From Thomas Jefferson to James Wood, 31 March 1797
From: Jefferson, Thomas
To: Wood, James


                    
                        Sir
                        Monticello Mar. 31. 97.
                    
                    Your letter of the 3d. inst. did not get to Philadelphia till I had left it, and therefore came to hand here only this day week. I have bestowed on it’s subject the earliest attention I could. When on a former occasion the Executive were pleased to apply to me (being then in France) for a plan of a Capitol, they at the same time desired one of a prison. An architect of Lyons had in 1761 proposed the idea of solitary confinement, and presented to that government an engraved plan for a prison on that idea. This was, as far as I know, the first proposition for this kind of punishment. It was afterwards as I believe, that a particular society adopted it in England. Pennsylvania is the 2d. and ourselves the 3d. instance of adoption. I recieved from the architect of Lyons (M. Bugniet) a copy of his plan, and sent it to our executive with the plans and models of the Capitol; and to adapt it to the smaller scale which suited us, I sketched a plan of a prison for us with solitary cells. These draughts probably still exist among the papers of the council. However lest they should not, as I retain the general idea in my mind, I have sketched it on paper and now inclose the sketch. But to accomodate 200. persons on this plan will cost 37,000 Doll. and 7000. D. more if it be surrounded by a fossé which I think very important for securing against escapes. I have drawn the plan however on this scale, but have added an estimate of the same plan reduced to 144. cells, which brings it to about 27,000. Doll. and to inclose it with a fossé would add about 5000 Doll. more. Cheap accomodations for 56. persons more might be provided in the two houses making part of the plan, and in barracks within the Area. I presume others have been invited to propose plans, and have no doubt some will chance to hit on something better. If not, and this should be adopted, I would wish to be advised of it, in order to propose some  details for giving to the building a plain, decent appearance, and preventing an affectation of ornament which would be entirely misplaced on a building of this character. I have the honor to be with great respect, Sir, Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                